Citation Nr: 0611260	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  96-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
status post herniated disc L4-5, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran does not have severe lumbar spine limitation 
of motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain.  

2.  The veteran does not have ankylosis or forward flexion of 
the spine limited to 30 degrees or less.

3.  He has not had incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain, status post herniated disc L4-5 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Codes 5237 
(2005), 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current claim was filed in July 1993.  In July 1995, the 
RO increased the veteran's rating from the 10 percent which 
had been in effect from November 1979, to 20 percent, 
effective from July 1993.  In December 2005, the RO assigned 
a 100 percent rating from January 19, 1993 through February 
1993, based on surgery in January 1993, and the 20 percent 
rating was made retroactive to March 1, 1993.  There has been 
no appeal of the effective date.  The Board's concern is 
whether a rating higher than 20 percent is warranted at any 
time since March 1, 1993.  

The veteran contends that he has severe lumbosacral strain 
with only intermittent relief from recurring attacks.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
Pertinent rating criteria were provided to the veteran by the 
RO.  Citations to pertinent authority will be used.  New 
rating criteria in 38 C.F.R. § 4.71a are effective from 
September 26, 2003.  For the period from then forward, both 
old and new criteria are for consideration, with application 
of one being the requirement if it provides a higher rating 
than the other.  

The normal range of motion of the thoracolumbar spine is, per 
38 C.F.R. § 4.71a, Plate V (2005): 90 degrees forward 
flexion; 30 degrees backward extension; 30 degrees of lateral 
bending to each side; and 30 degrees of lateral rotation to 
each side.  Under the old rating criteria, no more than a 20 
percent rating is warranted because a 40 percent rating 
requires severe limitation of motion of the lumbar spine, 
severe intervertebral disc syndrome, or severe lumbosacral 
strain.  38 C.F.R. §§ 4.71a, Diagnostic Code 5292, 5293, 5295 
(2002).

In March 1993, the veteran had minimal weakness of his 
anterior tibial and no leg pain and was cautioned not to do 
heavy lifting for a month.  In July 1993, he reported that he 
had been doing well since surgery, except for recently having 
pain come back as a dull ache which was not too bad.  He 
rated his pain as a 2/10 and his active trunk motions were 
within normal limits and only slightly painful.  Examination 
on psychiatric hospital admission in July 1993 revealed that 
he was in no acute distress, that cranial nerves were intact, 
and that motor and gait were grossly normal, as was sensory 
to light touch and proprioception.  Reflexes were present 
bilaterally in the lower extremities, increasing in 
intensity, with no tendency to clonus.  

December 1993 X-rays showed straightening of the spine and 
degenerative disc disease. 

In June 1994, the veteran complained of radiation down the 
right leg and muscle spasm was assessed.  On VA examination 
in September 1994, the veteran's forward flexion was to about 
90 degrees, backward extension was to about 20 degrees, left 
and right lateral flexion were to about 35 degrees, and right 
and left lateral rotation were to about 30 degrees.  He had 
good muscle tone and bulk and there were no postural 
abnormalities or fixed deformities.  His gait was normal and 
there was no swelling.  Additionally, in November 1994, motor 
was grossly intact.  These are indications that the veteran 
does not have severe low back disability.

He side bent to only 8 degrees left and right on private 
therapy in May 1995, but his forward flexion was to 80 
degrees, and his rotation was 20 degrees to the left, and 35 
degrees to the right.  He complained of sharp pain extending 
down the left leg into the foot and some numbness in the leg, 
but clinical findings demonstrative of severe low back 
disability were not reported.

Moreover, in August 1995, the veteran's neurologic 
examination revealed normal gait, intact proprioception, fine 
touch, and vibratory sensation, 2+ deep tendon reflexes, no 
pathologic reflexes, and intact motor sensory.  

Additionally, in October 2002, although the impression was an 
exacerbation of severe low back pain, the veteran had 
moderate tenderness and his range of motion of his lumbar 
spine was 50 percent of normal and motor, reflex, and sensory 
were all normal.  In April 2003, he reported that 2 weeks 
beforehand, he had developed low back pain which was 
extremely severe, causing him difficulty walking on his left 
lower extremity, and pain in the left lateral buttock and 
hip.  However, his neurologic examination was normal and he 
could forward flex.  While he complained of severe low back 
pain and was fairly uncomfortable and had an antalgic gait in 
May 2003, he had no focal motor or sensory deficits.  
Additionally, later in May 2003 when he stated that his pain 
had worsened over the past few weeks, the examiner indicated 
that he could flex and extend his spine and the examiner 
noticed no strength deficits in his hip, thigh, or leg 
muscles.  The veteran had no focal sensory deficits, although 
he did have decreased ankle reflexes.  All of this shows he 
does not have severe low back disability, particularly since 
his motor was normal, and in June 2003, he was in no acute 
distress and had no pain with standing on his leg and said 
that he was about 80 percent better and that his pain at 
worst was 1/10.  In July 2003, he had mild tenderness to 
palpation in the lumbar spine and its range of motion was 80 
percent of normal in all directions while neurological 
examination revealed diminished sensation in the left lateral 
distal leg.  He did report in July 2003 that his left leg 
still tingled a little bit and that his second toe draws up 
without pain, and that he had not been able to walk more than 
a 1/4 mile without increased back pain, but this does not 
show severe low back disability.  His pain had become better 
and in June 2002 its worst level was 1/10.

No evidence comes closer to showing severe low back 
disability than the November 2004 VA examiner's statement 
that the veteran's disability based on physical examination 
and X-ray findings was certainly moderate if not severe.  
However, severe limitation of motion was not present.  
Flexion was to 60 degrees, extension was to 20 degrees with 
pain from 10 to 20 degrees, left lateral flexion was to 20 
degrees with a painful arc of 15 to 20 degrees, right lateral 
flexion was to 25 degrees, left lateral rotation was to 20 
degrees, and right lateral rotation was to 35 degrees.  The 
veteran had an antalgic gait and pain but did not use a cane 
or a brace. Additionally, his motor strength was 5/5 and 
there was only mild tenderness present on palpation.  The 
veteran reported that his back would only go out about once 
or twice a year.  Pain would then be 10/10 for about 3 days, 
and last for about 7-10 days.  He also stated that he would 
walk about a mile a day and does not feel unsteady and has 
not fallen.  These symptoms and others reported above are for 
consideration and overall weigh negatively on the question of 
whether severe low back disability is present or nearly 
approximated under the old rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Strength has been 5/5, no walking aids have been 
necessary, and motor has been normal.  Severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain as contemplated by Diagnostic Codes 5292, 
5293, and 5295, have not been present or nearly approximated.  

In conclusion, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45, the range of motion and functional impairment 
present are not indications of severe lumbar spine limitation 
of motion.  Additionally, the symptoms from intervertebral 
disc syndrome are not severe.  His neurological findings have 
included 5/5 muscle strength for the long term, no weakness, 
on and off sensory deficits and complaints, and an antalgic 
gait shown only in about April to May 2003 and again in 
November 2004, although he told the VA examiner in November 
2004 that he walked about a mile a day.  Concerning the 
lumbosacral strain rating criteria, abnormal mobility on 
forced motion and a positive Goldthwaite's sign are not 
claimed or shown, listing of the whole spine to the opposite 
side is not present as shown by the normal alignment of the 
lumbar spine reported on MRI in May 2003, and marked 
limitation of forward bending in a standing position is not 
present as shown by the repeated flexion measurement reports.

The new criteria for a higher rating are not met either, 
including when 38 C.F.R. §§ 4.40, 4.45 are considered.  
Concerning new 38 C.F.R. § 4.71a's general formula for 
diseases and injuries of the spine, the November 2004 
examination shows that the veteran does not have ankylosis or 
forward flexion of the lumbar spine limited to 30 degrees or 
less.  He had pain but was able to flex his lumbar spine to 
60 degrees at that time.  Forward flexion limited to 30 
degrees is not shown at any time from September 2003 to 
present.  Concerning new 38 C.F.R. § 4.71a's formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, the examiner in 2004 indicated that there had been 
no episodes of doctor ordered bed rest in the past 12 months.  
The 2003 reports do not show it to have occurred then either.

Assignment of a separate rating under 38 C.F.R. § 4.124a 
(2005) in conjunction with a rating under either old or new 
38 C.F.R. § 4.71a is not warranted either.  On evaluation in 
July 1993, the veteran's motor was 5/5 in his extremities and 
his deep tendon reflexes were 3+.  On private evaluation in 
June 1994, physical examination was nonfocal.  In November 
1994, the lower extremities appeared fairly symmetrical in 
development and equal in strength, even though there was some 
loss of sensation in them and motor and sensory were grossly 
intact.  On VA examination in September 1994, there was no 
evidence of any neurological involvement.  More recent 
findings have been reported above and similarly show that 
there is no chronic separately compensable neurological 
impairment.  

Review of the rating schedule reveals that no other 
Diagnostic Codes are appropriate.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In November 2004 and 
April 2005 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
August 2003 and December 2005 supplemental statements of the 
case.

The Board acknowledges that these letters were sent to the 
veteran after the July 1995 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision was already decided - and appealed -- by the time 
the current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the December 2005 supplemental statement of the case.

Service connection was granted in 1980, so the claim for 
service connection for a back disability was substantiated 
long before the Section 5103(a) notice requirements went into 
effect.  In addition, the RO sent the veteran a letter in 
March 2006 to comply with Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  Therefore, any deficiency in 
the notice concerning the service-connection claim would not 
prejudice the veteran in this instance.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained private and VA medical 
records and two VA examinations.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to an increased rating for lumbosacral strain, 
status post herniated disc L4-5 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


